 



Exhibit 10(y)
Description of Chairman/CEO Retirement Policy
For 3 years following the date of retirement, a retiring management Chairman of
the Board or CEO of Wells Fargo & Company may be provided with office space, an
administrative assistant, and part-time driver at the Company’s expense. These
services will be provided with the agreement of the Board of Directors or the
Human Resources Committee of the Board and the retiree on the condition that the
retiree continues to be available for consultation with management and to
represent Wells Fargo with customers, the community, and team members during
this period. At the end of the 3 years, if the retiree is still considered to be
effective and is spending a reasonable amount of time representing Wells Fargo
with customers, the community, and team members, then, with the recommendation
of the Company’s current CEO and approval by the Human Resources Committee,
these services may be extended for a maximum of an additional two years.

